DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per applicant amendments and arguments noted in the remarks of 09/20/2021, applicant argued that Wang reference was unavailable to the public before the effective filing date of the claimed invention. Applicant further argues regarding common ownership that the disclosure of the subject matter on which the rejections under 35 U.S.C. 103 are based and the claimed invention are owned by the same assignee. The Statement is included in the response. Therefore, the rejections to claims 1-22 based on the Wang reference have been withdrawn. 
REASONS FOR ALLOWANCE
	The following is the examiner’s statement of reasons for allowance. 
The prior art, and any art of record does not disclose or suggest the following Claims 1, 12 and 18 limitations: “… protecting an electric vehicle charging system with a sensor spoof observer and controller to receive information from at least two AC current sensors, and the observer calculates a grid voltage disturbance using a structure based on an AC filter dynamic model; a system stability assurance platform to: monitor current and voltage to detect resonance, identify impedance associated with a detected resonance, and apply a result of an analysis of the identified impedance to an adaptive damping control algorithm; and a user interface platform to provide information about a component of the charging system being cyber-attacked to a distribution system …” in combination with the remaining claim elements Therefore claims 1-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                   Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YALKEW FANTU/Primary Examiner, Art Unit 2859